DETAILED ACTION	

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the instant application and are examined on the merits herein. 

Priority
The instant application is a 371 of PCT/DK2018/050392 filed on 12/20/2018 which claims priority to Foreign Patent no. DKPA201770993 filed on 12/22/2017.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Priority is given for claims 1-14 to the prior-filed application, Foreign Patent no. DKPA201770993, filed on 12/22/2017.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 204a, 204b, 206b, 208b, 214a (pg. 47 lines 5-6, 9, 12, and 21).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Incorrect spelling of the word hydrocolloid, written as "hydrocoloid" (pg. 5 line 11, pg. 7 line 16, pg. 8 line 7, pg. 26 line 9, pg. 29 lines 25 and 29, pg. 45 line 34).
Appropriate correction is required.
The use of the term Bluetooth (pg. 21 lines 17-19), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objection
Claim 8 is objected to because of the following informalities: Improper grammar regarding “one of the first…, second…, third… are arranged” (lines 1 and 2). One as the subject of the sentence is singular and requires the use of a singular verb, such as is. Appropriate correction is required.    
Claim 14 is objected to because of the following informalities: Incorrect spelling of the word hydrocolloid, written as "hydrocoloid" (line 3).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the third resistive pair of electrodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the third resistive pair of electrodes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The rejection of claims 7 and 8 could be overcome by changing the claim dependency to claim 6. 
Claim 12 recites the limitation "the sensor points" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The rejection of claim 12 could be overcome by changing the claim dependency to claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 6,171,289 to Millot (IDS dated 09/17/2020) in view of PG Pub no. US20100030167 to Thirstrup (IDS dated 09/17/2020).
Regarding claim 1, Millot discloses a base plate of an appliance, the base plate (Fig. 1, 1 base plate) comprising: a first adhesive layer (Fig. 3, 11 and 12 adhesive layer) including: a stomal opening with a center point (Fig. 1-3, 8 center opening) and a proximal surface configured to be attached to a skin surface of a user (col. 2 lines 21-23), a masking element (Fig. 3, 13 support sheet) arranged on a distal surface of the first adhesive layer (Fig. 3 support sheet distal to the adhesive, 11 and 12 adhesive layer), wherein the masking element (Fig. 3, 13 support sheet) is more insulative than the first adhesive layer (col. 3 lines 33-35, col. 2 lines 56-64; Fig. 3, 11 and 12 adhesive layer), and a plurality of electrodes (Fig. 
Millot differs from the instantly claimed invention in that Millot fails to disclose each electrode including a sensing part and a conductor part, wherein the masking element is arranged between the conductor parts of the plurality of electrodes and the first adhesive layer, and wherein the masking element is not arranged between the sensing parts of the plurality of electrodes and the first adhesive layer.


    PNG
    media_image1.png
    258
    194
    media_image1.png
    Greyscale

Fig. 3g and 3h from Thirstrup

Thirstrup teaches an embodiment of a moisture sensing base plate appliance (Fig. 3g-3h) in which each electrode includes a sensing part (Fig. 3h, 36 and 37 sensors) and a conductor part (Fig. 3g-3h, 33 and 34 conducting rings), wherein the masking element (para. 0036 lines 18-21; Fig. 3h, arrow showing top foil) is arranged between the conductor parts (Fig. 3g-3h, 33 and 34 conducting rings) of the plurality of electrodes (Fig. 3g-3h, 33 and 34 conducting rings and 36 and 37 sensors) and the first adhesive layer (Fig. 3h, region of vertical lines), and wherein the masking element (para. 0036 lines 18-21; Fig. 3h, arrow showing top foil) is not arranged between the sensing parts (Fig. 3h, 36 and 37 sensors) of the 
Thirstrup is understood to be analogous to the claimed invention because it teaches a leak sensing ostomy system. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the teachings of the prior art and modify the electrodes and the arrangement of the system of Millot to comprise the masking element between the conductor part of the electrodes and the first adhesive layer and not between the sensor part of the electrodes and the first adhesive layer as taught in Thirstrup, because Thirstrup teaches that the masking element separates the liquid and the electrically conductive components to keep the conductive components from short-circuiting (see para. 0081 lines 6-9).
Regarding claim 2, Millot further discloses that the plurality of electrodes is formed on a proximal surface of a support layer (col. 3 lines 39-41; Fig. 2). 
Regarding claim 3, Millot further discloses that the plurality of electrodes is printed on the support layer (col. 3 lines 39-41).  
Regarding claim 4, Millot discloses that the plurality of electrodes forms a first resistive pair of electrodes (Fig. 2, 15 first resistive pair) and a second resistive pair of electrodes (Fig. 2, 16 second resistive pair).
Millot differs from the instantly claimed invention in that Millot fails to disclose that each resistive pair of electrodes includes an electrode part of a ground electrode. 
However, Millot would inherently require an electrode part of a ground electrode, because a ground is necessary to form an electrical circuit. 
Regarding claim 5, Millot further discloses that the second resistive pair of electrodes at least partially surrounds the first resistive pair of electrodes (Fig. 2, 15 and 16 first and second resistive pairs). 
Regarding claims 6 and 7, Millot differs from the instantly claimed invention in that Millot fails to disclose that the plurality of electrodes forms a third resistive pair of electrodes, at least partially 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed instant application to modify the electrode arrangement of Millot to include more pairs of electrodes to provide further leakage notifications to patients, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Regarding claim 8, Millot further discloses that at least one of the first resistive pair, the second resistive pair, and the third resistive pair are arranged circumferentially around the center point (col. 3 lines 41-45; Fig. 2, 15 and 16 first and second resistive pairs). 
Regarding claim 9, Millot differs from the instantly claimed invention in that Millot fails to disclose that the device further comprises a first intermediate element, wherein the first intermediate element is less compliant than the first adhesive layer, wherein each electrode includes a connection part and wherein the first intermediate element is arranged between the connection parts and the first adhesive layer.


    PNG
    media_image2.png
    128
    281
    media_image2.png
    Greyscale

Fig. 4b from Thirstrup

Thirstrup teaches an embodiment of a moisture sensing base plate appliance (Fig. 4a-4d) in which the device comprises a first intermediate element (para. 0099 lines 1-3; Fig. 4b, 41 foil), wherein the first intermediate element (Fig. 4b, 41 foil) is less compliant than the first adhesive layer (foil necessarily stiffer than adhesive due to metal component; Fig. 4a-4b, 40 adhesive), wherein each electrode (Fig. 4a-
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the teachings of the prior art and modify the first adhesive layer and electrodes of Millot to include a first intermediate element and connection parts as taught by Thirstrup, because Thirstrup teaches that the intermediate element separates the liquid within the adhesive and the electrodes to keep the electrodes from short-circuiting (see para. 100 lines 1-5). 
 Regarding claim 10, Millot discloses that the masking element comprises a plurality of terminal openings (col. 3 lines 45-49; Fig. 3 electrodes go through the masking element causing openings). 
Millot differs from the instantly claimed invention in that Millot fails to disclose that each electrode includes a connection part and that each terminal opening overlaps a connection part. 


    PNG
    media_image3.png
    201
    327
    media_image3.png
    Greyscale

Fig. 4a from Thirstrup

Thirstrup teaches an embodiment of a moisture sensing base plate appliance (Fig. 4a-4d) in which each electrode includes a connection part (para. 0098 lines 4-9; Fig. 4a, 95 and 96 connection parts) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the prior art and modify the electrodes and masking element of Millot to include connection parts and openings that overlap the connection part as taught by Thirstrup to yield the predictable result of providing a connection from the sensors to some outside device. 
Regarding claim 11, Millot further discloses that the first adhesive layer comprises a plurality of openings (col. 3 lines 45-50; Fig. 3 electrodes go into adhesive layer causing openings), wherein the masking element comprises a plurality of openings (col. 3 lines 45-49; Fig. 3 electrodes go through the masking element causing openings), and wherein each opening of the plurality of openings of the first adhesive layer overlaps an opening of the plurality of openings of the masking element (Fig. 3 holes caused by electrodes would overlap) to form a sensor point.
Regarding claim 12, Millot further discloses that the sensor points are arranged at generally equal distances from the center point (Fig. 3 holes are generally equidistant).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Millot and Thirstrup as applied to claim 1 above, and further in view of WO/2017/067558 to Schertiger (PTO-892).
The combined teachings of Millot and Thirstrup are explained in the rejection starting at paragraph 23 above. 
Regarding claim 13, the combined teachings of Millot and Thirstrup differ from that of the instantly claimed invention in that they do not teach a second adhesive layer arranged distally of the plurality of electrodes. However, Millot does teach a mechanical joining means arranged distally of the plurality of electrodes. 
Schertiger teaches an ostomy base plate with a first adhesive layer configured to be attached to the skin of a user and a second adhesive layer configured to be attached to an ostomy bag (Fig. 2, 24 and 42 proximal and distal adhesive). 
Schertiger is understood to be analogous to the claimed invention because it teaches an ostomy system.  One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the teachings of the prior art and modify the mechanical joining means of Millot to instead utilize a second adhesive layer as taught by Schertiger, because Schertiger teaches that the second adhesive receives the stomal exudate (see pg. 6 lines 22-29), while the first adhesive carries the weight of the collection system (see pg. 3 lines 26-28), overall reducing the risk of loss of adhesion of the system (see pg. 4 lines 8-10). This system is advantageous over a mechanical fastening means, because the first adhesive does not have to be tailored to withstand stomal output (see pg. 7 lines 9-13). 
Regarding claim 14, the combined teachings of Millot and Thirstrup differ from that of the instantly claimed invention in that they do not teach that the first adhesive layer and the second adhesive layer are comprised of different ratios of one or more of: polyisobutenes, styrene-isoprene-styrene, and/or hydrocolloids. 
Schertiger teaches an embodiment in which the amount of hydrocolloids in the first layer is less than the amount of hydrocolloids in the second adhesive layer (pg. 12 lines 15-23).  
A person of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the teachings of the prior art and modify the adhesive layers of Millot and Thirstrup to be comprised of different ratios of hydrocolloids as taught in Schertiger, because Schertiger teaches that providing a system with greater absorption in the second adhesive of the part of the system to be exchanged more often, the ostomy bag, will provide a longer wear-time of the first adhesive (see pg. 6 lines 22-29, pg. 7 lines 1-3). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application no. 16/955046 Claims
U.S. Patent No. 10,799,385 Claims
Teaching Reference 
1
1
PG Pub no. US20100030167 to Thirstrup
2
1
Thirstrup by dependency
3
1
“”
4
2
“”
5
3
“”
6
4
“”
7
5
“”
8
6
“”
9
7
“”
10
8
“”
11
9
“”
12
10
“”
13
11
“”
14
12
“”


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,799,385 to Hansen (PTO-892) in view of US2010003 (IDS dated 09/17/2020). For double patenting to exist as between the rejected claims and patent claims 1-12, it must be determined that the rejected claims are not patentably distinct from claims 1-12. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and claims 1-12 and, if so, whether those differences render the claims patentably distinct.
Regarding claim 1, claim 1 of patent ‘385 teaches a base plate of an appliance, the base plate comprising: a first adhesive layer including: a stomal opening with a center point and a proximal surface configured to be attached to a skin surface of a user (lines 4-6); a masking element arranged on a distal surface of the first adhesive layer, wherein the masking element is more insulative than the first adhesive layer (lines 7-9); and a plurality of electrodes arranged on a distal side of the first adhesive layer (lines 12-13), each electrode including a sensing part and a conductor part (lines 13-14), wherein the masking element is arranged between the conductor parts of the plurality of electrodes and the first adhesive layer (lines 16-18).
The teachings of claim 1 of patent ‘385 differ from that of the instantly claimed invention in that claim 1 of patent ‘385 does not teach that the masking element is not arranged between the sensing parts of the plurality of electrodes and the first adhesive layer. 
Thirstrup teaches an embodiment of a moisture sensing base plate appliance (Fig. 3g) in which the masking element (Fig. 3h, arrow) is not arranged between the sensing parts (36 and 37 sensors) of the plurality of electrodes and the first adhesive layer (Fig. 3h, region of vertical lines). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Thirstrup and patent ‘385 and modify the arrangement of the masking element and the electrodes of patent ‘385 so that the masking element was not arranged between the sensing parts of the electrodes and the first adhesive as taught in Thirstrup to yield the predictable result of providing more accurate sensing of resistance changes on the skin.  
Furthermore, claim 1 of patent ‘385 includes more elements and arrangements than claim 1 of the instant application and is thus much more specific in some respects. The invention of claim 1 of patent ‘385 is in effect a “species” of the “generic” base plate and layered arrangement of claim 1 of the instant application. It has been held that the “generic” invention is anticipated by the “species.” Since claim 1 of the instant application is anticipated by claim 1 of patent ‘385, it is not patentably distinct from claim 1 of patent ‘385.
Regarding claims 2-3, the claims of the instant application are broader than the corresponding patent claim limitations of the patent claim recited in Table 1. 
Claim 2 recites that “the plurality of electrodes is formed on a proximal surface of a support layer” (claim 1, lines 10-11). 
Claim 3 recites that “the plurality of electrodes is printed on the support layer” (claim 1, lines 10-11). 
It is clear that all the elements of claims 2 and 3 are found in claim 1. The difference between claims 2 and 3 of the instant application and the limitation of claim 1 of patent ‘385 lies in that the corresponding limitation of claim 1 of patent ‘385 recites that the electrodes are printed on the proximal surface of a separate flexible polymeric support film (claim 1, lines 10-11), thus making the patent claim narrower than the instant claims. The invention of claim 1 of patent ‘385 is in effect a “species” of the “generic” support layer of claims 2 and 3. It has been held that the “generic” invention is anticipated by the “species.” Since claims 2 and 3 are anticipated by claim 1 of patent ‘385, they are not patentably distinct from claim 1.
Regarding claims 4-10 and 13-14, there is no difference between the claims of the instant application and the corresponding patent claims recited in Table 1. Since claims 4-10 and 13-14 do not have any differences from the corresponding patent claims, they are not considered patentably distinct from them.  
Regarding claims 11-12, the claims of the instant application are broader than the corresponding patent claims recited in Table 1.  
Claim 11 recites that “the first adhesive layer comprises a plurality of openings, wherein the masking element comprises a plurality of openings, and wherein each opening of the plurality of openings of the first adhesive layer overlaps an opening of the plurality of openings of the masking element to form a sensor point” (claim 9, lines 52-58).
It is clear that all the elements of claim 11 are found in claim 9. The difference between claim 11 of the instant application and claim 9 of patent ‘385 lies in the limitation in the patent that the plurality of 
Claim 12 recites that “the sensor points are arranged at generally equal distances from the center point” (claim 10, lines 59-60). 
It is clear that all the elements of claim 12 are found in claim 10. The difference between claim 12 of the instant application and claim 10 of patent ‘385 lies in the limitation in the patent that the sensor points are arranged at equal, rather than generally equal distances from the center point (claim 10, line 60), thus making the patent claim narrower than the instant claim. The invention of claim 10 of patent ‘385 is in effect a “species” of the “generic” sensor point arrangement of claim 12. It has been held that the “generic” invention is anticipated by the “species.” Since claim 12 is anticipated by claim 10 of patent ‘385, it is not patentably distinct from claim 10.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINNAE E RAYMOND whose telephone number is 571-272-6894. The examiner can normally be reached M-F 7:30am to 4:00pm EST, ALT F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 571-270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Linnae E. Raymond/Examiner, Art Unit 4125                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771